DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/5/2022 has been entered.  Claims 6 & 16-20 are canceled by Applicant.  Claims 21-23 are newly presented.  Claims 8-15 remain withdrawn.  Claims 1-5, 7, & 21-23 are examined below.
 
Claim Objections
Claims 1 & 2 are objected to because of the following informalities:  
	Regarding Claim 1:
The recitation “such that” (7th to last line) is believed to be in error for - - wherein - -.  The foregoing recitation does not convey any more structure than the term “wherein” but the term “wherein” links the recited functions to the system as a whole, rather than implying they are linked to the second flow control device.
Regarding Claim 2:
The recitation “the power generation system is further configured to combust an alternative fuel comprising ethanol” is believed to be in error for - - the alternative fuel comprises ethanol - -.  The foregoing limitation is directed to the fuel intended to be used, the configuration of the power generation system to combust it does not change the recited structure or capability as compared to what is already recited in claim 1.  The suggestion merely clarifies that the alternative fuel in claim 2 is the same as in claim 1 but is intended to be ethanol in use.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a storage and distribution system configured to store the alternative fuel,” “a first flow control device configured to control a flow rate of the liquid alternative fuel through the first conduit,” “a second flow control device configured to control a flow rate of the vapor alternative fuel through the second conduit,” (each of the foregoing limitations are recited in claim 1).  Each of the foregoing limitations use a generic placeholder (“system” or “device”) which isn’t preceded by a structural modifier (“storage and distribution,” “first flow control,” “second flow control” fail to convey structure) and which is followed by functional language (i.e. “configured to store the alternative fuel,” “configured to control a flow rate of the liquid alternative fuel through the first conduit,” “configured to control a flow rate of the vapor alternative fuel through the second conduit”), without sufficient structure for performing the claimed functions (no structure is recited for any of the foregoing limitations).
The corresponding structure in the specification for the “storage and distribution system configured to store the alternative fuel” is ethanol storage system 110, which includes at least one storage tank (para. [0024]).  While the specification labels element 102 as the “storage and distribution system,” the recited function is merely to “store” the fuel and the at least one storage tank is the corresponding structure in the specification for performing the claimed function.
The corresponding structure in the specification for the “first flow control device” is flow control and distribution system 124, which “includes valves, actuators, and/or other flow control equipment that controls delivery or flow rate” (para. [0030]).  
The corresponding structure in the specification for the “second flow control device” is gas control system 138, which “includes valves, actuators, and/or other flow control equipment” (para. [0038]).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 22 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding Dependent Claim 22, the alternative fuel is recited as being “methane,” which Applicant’s specification equates to “natural gas” (see para. [0022]), which is a known fossil fuel.  However, claim 1 specifically excludes the alternative fuel from being a fossil fuel.  Thus claim 22 fails to include all the limitations of claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5, 21, & 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hirata 20130219900 in view of Kawai 20160076461 as evidenced by Taguchi 20160090913.
Regarding Independent Claim 1, Hirata teaches a power generation system configured to generate power by combusting an alternative fuel (Fig. 3), wherein the alternative fuel is at least one of a liquid alternative fuel and a vapor alternative fuel (the fuel is not positively recited, this limitation is directed to an intended use of the power generation system with specific fuel(s), Hirata uses both liquid and vaporized fuel, as discussed below), the power generation system comprising: 
a compressor (1);
a turbine (2);
a storage and distribution system configured to store the alternative fuel, wherein the alternative fuel does not comprise a fossil fuel (tank 6 and inherent storage for fuel in line 18; while no tank is expressly taught for fuel line 18, in order for the fuel to be provided to the combustor in a controlled flow capable of being received by a fuel nozzle to permit proper operation of the combustor, the fuel must inherently be stored somewhere and provided therefrom to the combustor; the type of fuel intended to be used does not convey structure to the claimed apparatus that distinguishes over the structure of Hirata, given Hirata’s teaching of the use of alternative fuels, and one could provide the same fuel through line 18 as is stored in tank 6, since the storage is merely storage and the combustor will ignite and operate with the disclosed fuel in tank 6 as discussed below);
a combustor (3) configured to be ignited and operated using only the alternative fuel (started using only ethanol, could be operated at least to some extend thereafter using only ethanol, the foregoing limitation is directed to an intended use of the combustor with the alternative fuel and does not convey any structure that distinguishes over that of Hirata; paras. [0030]-[0031], & [0035]); 
a liquid supply system (as follows) configured to receive liquid alternative fuel from the storage and distribution system (the foregoing limitation is directed to the intended use of the system with liquid alternative fuel, and liquid alternative fuel could be supplied via 18 and expected to function given Hirata’s teaching of the use of the alternative fuel from tank 6, which could be used to atomize the same fuel from 18), the liquid supply system comprising: 
a first conduit to supply the liquid alternative fuel to the combustor (fuel line 18, which is capable of channeling alternative fuel, as discussed above);
and
a vapor supply system (as follows) configured to generate a vapor alternative fuel by vaporizing liquid alternative fuel received from the storage and distribution system (heat exchanger 8 gasifies the fuel; para. [0028]), the vapor supply system comprising: 
a second pump (7) configured to direct the vapor alternative fuel through a second conduit to the combustor (conduit 20 which is capable of channeling conventional or alternative fuels, though is disclosed as channeling ethanol/ethanol vapor; paras. [0028] & [0034]-[0035]), 
such that the combustor is initially ignited using only the liquid alternative fuel from the liquid supply system, and after ignition, the volume of the liquid alternative fuel delivered to the combustor is reduced and the volume of the vapor alternative fuel delivered to the combustor is increased such that the combustor is operated by combusting the vapor alternative fuel from the vapor supply system.  The italicized limitation is directed to an intended use of the claimed system and does not distinguish structurally over Hirata.  Hirata teaches that the combustor can be ignited using the fuel from line 18 (which is disclosed as a liquid fossil fuel) or using only vapor alternative fuel (i.e. vaporized alcohol fuel).  Though the liquid fuel in Hirata is fossil fuel, the same fuel could be used in line 18 as is delivered from tank 6.  Hirata teaches that the heat exchanger 8 may not fully gasify the alcohol fuel during operation (para. [0030]), and thus it may not fully gasify the alcohol fuel during ignition.  Yet, even though the alcohol fuel may not be fully vaporized it can be used alone for ignition (para. [0033]).  In Fig. 3, compressed air is used as an additional atomizing fluid, which is capable of atomizing fuel from line 18 or 20 (see Fig. 4, atomization air 22).  Therefore, Hirata is capable of igniting the combustor using only the liquid alternative fuel from line 18 (which could be the same alcohol fuel) and then operating the combustor thereafter using the vapor alternative fuel (same alcohol fuel) given that the alcohol fuel is capable of being combusted in Hirata’s combustor.  This is further evidenced by Taguchi 20160090913 which teaches a gas turbine engine configured for use with alcohol fuel (see Taguchi Fig. 1, gas turbine unit 2, also see para. [0023]).  Hirata’s system could be operated in the claimed manner by merely controlling which conduit supplies fuel at the respective points of operation claimed.
Hirata fails to teach a first pump configured to direct the liquid alternative fuel through the first conduit, a first flow control device configured to control a flow rate of the liquid alternative fuel through the first conduit, and a second flow control device configured to control a flow rate of the vapor alternative fuel through the second conduit.
Kawai teaches a dual fuel gas turbine thrust and power control (see Title and Fig. 3A) which provides a liquid fuel (302) and a gas fuel (304) to fuel nozzles of a combustor (at 318), wherein the liquid fuel and gas fuel are each provided along respective conduits (conduit from 302 to 318 for liquid fuel and conduit from 304 to 318 for gas fuel) each having a respective pump (305 for liquid fuel, 307 for gas fuel) and a respective valve (314 for liquid fuel, 310 for gas fuel).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hirata’s power generation system to include a first pump configured to direct the liquid alternative fuel through the first conduit, a first flow control device configured to control a flow rate of the liquid alternative fuel through the first conduit, and a second flow control device configured to control a flow rate of the vapor alternative fuel through the second conduit, as taught by Kawai, in order to increase pressure of the respective fuels (paras. [0018]-[0019]) and set the flow rate of the respective fuels (paras. [0018] & [0020]).  Hirata in view of Kawai is capable of operating such that the first flow control device and the second flow control device adjust the respective volumes of liquid and vapor alternative fuels.
Regarding Dependent Claim 2, Hirata in view of Kawai teaches the invention as claimed and as discussed above for claim 1, and Hirata further teaches said combustion system is configured to generate power by combusting ethanol (para. [0035]).
Regarding Dependent Claim 3, Hirata in view of Kawai teaches the invention as claimed and as discussed above for claim 1, and Hirata further teaches the power generation system comprises a gas turbine engine (Fig. 1, includes compressor 1, combustor 3, and turbine 2).
	Regarding Dependent Claim 5, Hirata in view of Kawai teaches the invention as claimed and as discussed above for claim 1, and Hirata further teaches the vapor supply system comprises a vaporization system comprising at least one heat exchanger configured to vaporize the liquid alternative fuel (heat exchanger 8 vaporizes the alcohol fuel; para. [0028]).
Regarding Dependent Claim 21, Hirata in view of Kawai teaches the invention as claimed and as discussed above for claim 1, and Hirata further teaches the alternative fuel is an alcohol based fuel (ethanol; para. [0035]).
Regarding Dependent Claim 23, Hirata in view of Kawai teaches the invention as claimed and as discussed above for claim 1.  The recitation “the alternative fuel is bio-diesel” is directed to an intended use of the claimed system with a particular fuel.  Hirata in view of Kawai is capable of using bio-diesel in lieu of the alcohol fuel, as evidenced by Taguchi 20160090913 which teaches that bio-diesel fuel may be used in place of alcohol fuel such as ethanol in a gas turbine engine configured for use with alcohol fuel (see Taguchi Fig. 1, gas turbine unit 2, also see para. [0023]).
		
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hirata in view of Kawai, as applied to claim 3 above, and further in view of Shanmugam 20130186057.
	Regarding Dependent Claim 4, Hirata in view of Kawai teaches the invention as claimed and as discussed above for claim 3, and Hirata further teaches the combustor comprises at least one combustor (3) and at least one fuel nozzle (12), the at least one fuel nozzle configured to atomize the liquid alternative fuel and to inject the atomized liquid alternative fuel into said at least one combustor (para. [0012]).
While Hirata in view of Kawai teaches a can-type combustor with a corresponding fuel nozzle, which one of ordinary skill would recognize as typically being included in a combustion section with a plurality of such combustor cans with respective fuel nozzles, Hirata in view of Kawai fails to expressly teach more than one combustor can and more than one fuel nozzle.
Shanmugam teaches a gas turbine engine with a plurality of combustor cans (Fig. 1; para. [0023]), each combustor can having at least one nozzle (para. [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hirata in view of Kawai’s power generation system to include a plurality of combustor cans, each combustor can having at least one respective fuel nozzle, as taught by Shanmugam, to provide a typical can combustor arrangement (Shanmugam; para. [0023]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hirata in view of Kawai, as applied to claim 5 above, and further in view of Schreiber 5617716.
Regarding Dependent Claim 7, Hirata in view of Kawai teaches the invention as claimed and as discussed above for claim 5, but Hirata in view of Kawai fails to teach said vaporization system further comprises a heat recovery steam generator configured to receive exhaust gases from the combustor, wherein the heat recovery steam generator is configured to heat a heat exchange medium and channel the heat exchange medium from the heat recovery steam generator to the at least one heat exchanger to vaporize the liquid alternative fuel.
Schreiber teaches a power generation system (Figure), with a liquid fuel supply (22), and a vaporization system including at least heat one exchanger (34 and 21), the vaporization system further comprising a heat recovery steam generator (46), the heat recovery steam generator configured to receive exhaust gases from the combustor (via turbine 17 through line 17A), wherein the heat recovery steam generator is configured to heat a heat exchange medium (steam in lines 43 and 52) and channel the heat exchange medium from the heat recovery steam generator to the at least one heat exchanger to vaporize the liquid alternative fuel (steam from 46 heats the fuel in the heat exchangers 34 and 21 to vaporize the fuel; Col. 3, ll. 20-23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hirata in view of Kawai’s power generation system such that said vaporization system further comprises a heat recovery steam generator configured to receive exhaust gases from the combustor, wherein the heat recovery steam generator is configured to heat a heat exchange medium and channel the heat exchange medium from the heat recovery steam generator to the at least one heat exchanger to vaporize the liquid alternative fuel, as taught by Schreiber, in order to provide heat and vaporize the fuel using waste heat from the gas turbine engine (Schreiber; Col. 3, ll. 45-59).

Response to Arguments
Applicant's arguments filed 7/5/2022 have been fully considered and they are persuasive in part and unpersuasive in part.
Applicant’s argument (p. 7 of Remarks) concerning the drawing objections is persuasive in view of Applicant’s amendments to the claims.
Applicant’s traversal (p. 8 of Remarks) of the interpretations under 35 U.S.C. 112(f) related to the “liquid control system” and “vapor control system” is persuasive in view of Applicant’s amendments to the claims.  Applicant’s traversal of the interpretations under 35 U.S.C. 112(f) related to the “first flow control device” and the “second flow control device” is incomplete as there is no argument against the interpretations provided nor have the recitations been amended.
Applicant’s argument (pp. 8-9 of Remarks) concerning the rejections under 35 U.S.C. 112(a) and 112(b) of the “liquid control system” and “vapor control system” is persuasive in view of Applicant’s amendments to the claims.
Applicant’s argument (p. 10 of Remarks) that Hirata fails to teach a combustor configured to be ignited and operated using only an alternative fuel that does not comprise a fossil fuel and wherein the system includes a vapor supply system and a liquid supply system configured to receive liquid alternative fuel from a storage and distribution system storing the alternative fuel is unpersuasive.  First, the storage and distribution system is recited as “configured to store” rather than “storing.”  Second, the recited alternative fuel is directed to an intended use of the claimed system.  The recited intended use does not structurally distinguish over the prior art because Hirata, too, uses an alternative fuel (ethanol).  Hirata’s combustor is expressly taught as igniting using solely ethanol, as discussed in the claim rejections above.  While Hirata does teach the use of a fossil fuel, the claim is directed to an apparatus, not a method, and Hirata’s fuel line 18 could be used to deliver the same alcohol fuel that is stored in tank 6, as discussed in the claim rejections above.  Given that Hirata’s atomization air can atomize the alcohol from line 18 and/or the alcohol fuel could be vaporized via heat exchanger 8 and supplied to atomize fuel in line 18, Hirata’s combustor is found capable of being ignited using only liquid alcohol fuel via line 18, atomized by atomization air from line 22, and operating beyond ignition by supplying more fuel via line 18 and line 20 (the alcohol fuel will continue to combust beyond ignition).  This is evidenced by Taguchi, discussed in the rejection of claim 1 above, which teaches a gas turbine configured for use with alcohol fuel such as ethanol.
Applicant’s argument (pp. 10-11 of Remarks) concerning Kawai is unpersuasive as Kawai is relied upon solely for teaching flow control and pump elements.
Applicant’s argument (p. 11 of Remarks) concerning Huang is moot because Huang is not relied upon in the rejections above.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J WALTHOUR whose telephone number is (571)272-4999. The examiner can normally be reached Monday-Friday, 10 a.m.-6 p.m. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741